Order entered June 17, 2014




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                    No. 05-14-00367-CV

                    DALLAS CENTRAL APPRAISAL DISTRICT, Appellant

                                             V.

             F6TAWS, LLC (TOWERS AT WILLIAMS SQUARE), Appellee

                       On Appeal from the 68th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-10485-C

                                         ORDER
       We GRANT Rebecca R. Mower’s June 13, 2014 unopposed motion to withdraw and

substitute new counsel and DIRECT the Clerk of the Court to remove Ms. Mower as counsel for

appellant and substitute M. Keith Ogle of the law firm of Shannon, Gracey, Ratliff & Miller,

LLP in her place.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE